
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


Employment Contract of Jean-Marie Demeautis, Vice President
Dated June 1, 1981

(English Translation of Surviving Provisions)


This contract is made between

Sealed Air S.A.S., as successor company (the "Company"), whose head office is
located at Epernon (Eure et Loir), rue Saint Denis,

and

Mr. Jean-Marie Demeautis

The following has been agreed:

        Mr. Jean-Marie Demeautis will scrupulously carry out the mission he is
assigned to, respecting the Company's regulations which he declares having read,
and will honor them in all circumstances, including when traveling and if a
company car is granted to him, he will have to respect all the notes and
instructions given by the Company either verbally or in written form by his
management or another person designated by the Company.

        During the whole length of this contract, Mr. Jean-Marie Demeautis will
devote his time, attention and abilities to the business of the Company and
shall not engage or be concerned in any other business or employment or in
investments.

        The Company, and/or the Company's affiliates, manufacturing and selling
products of which some are patented and some are only known by the Company,
Mr. Jean-Marie Demeautis shall not use in any manner which is or may be to the
detriment of the Company any confidential information which may come to his
knowledge or possession.

        The responsibilities given to Mr. Jean-Marie Demeautis, require him to
devote all his time to the Company; he will be paid a gross annual salary.

        All proper and reasonable expenses justified with receipts will be
reimbursed on a weekly basis by expense report. If Mr. Jean-Marie Demeautis is
required to travel an advance will be made available to him.

        Mr. Jean-Marie Demeautis confirmed he is holding a driving license and
thus a company car is granted to him. He commits himself to use properly the car
according to Laws and Company regulations. Bad maintenance of the car and bad
driving can be considered as a professional mistake. The Company reserves the
right to collect the car back, without notice or compensation. Mr. Jean-Marie
Demeautis is authorized to use his company car for private use.

        This present contract is signed for an unlimited period.

        At the end of his employment, Mr. Jean-Marie Demeautis will return all
Company's belonging, including the company car, and shall not disclose to any
person (which word shall in this agreement include any firm or corporation) or
use for his own benefit or the benefit of any person other than the Company or
use in any manner which is or may be to the detriment of the Company any
confidential information.

        Any subject which is not covered in the contract will be treated
according to the Company's regulations and the applicable collective bargaining
agreements. All documents are consultable in the Personnel Department.

        In case of contesting concerning the execution or interpretation of
these items, the parties commit themselves to try to settle the case out of
court.

--------------------------------------------------------------------------------



Done in two copies
At Epernon, on 1st June 1981

Read and approved   Read and approved
The Company by its representative
 
Jean-Marie Demeautis

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3



Employment Contract of Jean-Marie Demeautis, Vice President Dated June 1, 1981
(English Translation of Surviving Provisions)
